Johnson, Judge.
The decision of the Court of Appeals in this case having been affirmed in part and reversed in part by the Supreme Court, State of Ga. v. Adams, 264 Ga. 842 (452 SE2d 117) (1995), our decision in State of Ga. v. Adams, 212 Ga. App. 881 (443 SE2d 517) (1994) is hereby vacated and the judgment of the Supreme Court is made the judgment of this court. In accordance with the Supreme Court’s opinion, the case is hereby remanded so that the appellees may be granted a reasonable time in which to amend their answer so as to bring it into compliance with OCGA § 16-13-49 (o) (3).

Judgment affirmed in part, reversed in part and remanded with direction.


Beasley, C. J., and Andrews, J., concur.